I cannot concur in the majority opinion for the reason that this court has previously, in the Willard Storage Battery and the Mabley  Carew cases, declared the law of Ohio on this subject. On the strength of the decisions of those cases the law has since been changed with respect to silicosis as an occupational disease. For this court now to declare that those previous decisions were wrong is to play fast and loose with fundamental principles. Employer and employee alike recognized and respected those decisions. For over a quarter of a century the Workmen's Compensation Law has been recognized as a compromise for the establishment of justice as between employer and employee with respect to injuries. That having been the status for over a *Page 209 
quarter of a century, I am unwilling to assist in changing it now.